            Case 1:17-cv-00997-CL     Document 68       Filed 07/02/19     Page 1 of 1




                                              2nd

                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    MEDFORD DIVISION


KLAMATH SISKIYOU
WILDLANDS CENTER;
OREGON WILD; CASCADIA
WILDLANDS,

                Plaintiffs,                                           No. 1:17-cv-00997-CL

       v.                                                             JUDGMENT

BUREAU OF LAND
MANAGEMENT; INTERIOR
BOARD OF LAND APPEALS,

                Defendants.

       and

MURPHY COMPANY,

            Intervenor-Defendant
_______________________________________
McSHANE, District Judge.

       For the reasons set forth in the accompanying Order, this case is REMANDED to the BLM

for consideration of a reasonable range of alternatives under NEPA.

        It is so ORDERED and DATED this 2nd day of July, 2019.



                                            s/Michael J. McShane
                                            MICHAEL McSHANE
                                            United States District Judge




Page 1 – JUDGMENT
